Citation Nr: 0326112	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bursitis of the left 
shoulder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


REMAND

The Board finds that additional development is necessary in 
this case.  

At his May 2003 personal hearing chaired by the undersigned, 
the veteran asserted that he has been receiving treatment 
for his left shoulder bursitis at the VA Medical Center 
(VAMC) in Muskogee, Oklahoma.  Those records have not been 
associated with the claims folder.  The RO should ensure 
that all outstanding medical records are obtained and that 
those records are considered in any subsequent adjudication 
of the issue on appeal.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Further, in order to more completely evaluate the veteran's 
left shoulder bursitis, the Board finds that an additional 
medical opinion is necessary.  The veteran was last examined 
in July 2002.  That opinion was unclear with respect to the 
symptomatology and clinical findings related specifically to 
the veteran's left shoulder bursitis.  Specifically, it 
appears that the examiner was relating all or at least a 
substantial portion of the veteran's current left shoulder 
symptomatology to the veteran's cervical spine disorder and 
not to his service-connected bursitis.  However, the 
symptomatology, if any, attributable to the service-
connected disability at issue is not entirely clear from his 
report.  As such, in addition to the due process 
considerations set forth above, the Board finds that an 
additional medical opinion would be in order to address this 
matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should contact the VAMC in 
Muskogee, Oklahoma and obtain all 
treatment records, examinations, notes, 
consults, X-ray reports, and complete 
clinical records pertaining to treatment 
of the veteran's left shoulder during the 
period of January 2001 to the present.  
If no such records can be found, or if 
they have been destroyed, as for specific 
confirmation of that fact.  

2.  The RO should obtain a medical 
opinion, from the August 2002 examiner if 
possible, to determine the symptomatology 
and severity of the veteran's left 
shoulder bursitis.  The examiner is 
specifically requested to offer comments 
and an opinion as to the following:
(a)	What current symptomatology 
is attributable solely to the 
veteran's left shoulder 
bursitis? The nature and degree 
of impairment caused by such 
symptomatology should be set 
forth.  
(b)	Does the veteran have 
objective evidence of pain, 
weakness, or lack of endurance 
that is solely related to his 
left shoulder bursitis?  
(c)	What is the etiology of the 
neurological loss of muscle 
tissue and loss of muscle power 
resulting in freezing of the 
left shoulder joint with 
instability and severe pain 
(found on July 2002 
examination)?  If it is 
determined that there is some 
degree of nerve impairment due 
to the service-connected left 
shoulder bursitis, the affected 
nerve and degree of impairment 
should be identified.
(d)	Describe the degree of 
functional impairment, if any, 
caused solely by the veteran's 
service-connected left shoulder 
bursitis.
The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination, including but not limited to 
the August 2002 examination report.  

3.  If the August 2002 examiner is 
unavailable, is unable to respond to the 
questions stated or if it is determined 
that a new examination is necessary, the 
RO should ensure that the veteran is 
afforded such an examination and that 
examiner should respond to the questions 
set forth above.  

4.  The RO should then review the record, 
including any evidence added to the 
record since issuance of the October 2002 
statement of the case, and readjudicate 
the veteran's claim of entitlement to an 
increased rating for bursitis of the left 
shoulder, currently evaluated as 30 
percent disabling.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




